Title: From Thomas Jefferson to Heads of Departments
From: Jefferson, Thomas
To: Madison, James,Gallatin, Albert,Dearborn, Henry,Smith, Robert,Lincoln, Levi


          
            31 Dec. 1802
          
          Th: Jefferson asks a consultation with the heads of departments tomorrow at 11. aclock, on the subject of N. Orleans & the Floridas. should we meet later, we may be prevented by the visits usual on the day.   will mr Smith be so good as to send the inclosed over the way to mr Lincoln?
        